Information to identify the case:
Debtor 1              Orly Genger                                                       Social Security number or ITIN        xxx−xx−8893
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Texas
                                                                                        Date case filed for chapter 7 7/12/19
Case number:          19−10926−tmd




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                          12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Orly Genger

2.      All other names used in the
        last 8 years

3.     Address                               210 Lavaca St.
                                             Unit 1903
                                             Austin, TX 78701

4.     Debtor's attorney                     Eric J. Taube                                          Contact phone (512) 685−6400
                                             Waller Lansden Dortch & Davis, LLP
       Name and address                      100 Congress Ave, Suite 1800                           Email: eric.taube@wallerlaw.com
                                             Austin, TX 78701

5.     Bankruptcy trustee                    Ron Satija                                             Contact phone 512−733−1311
                                             P.O. Box 660208
       Name and address                      Austin, TX 78766                                       Email: rsatija@satijatrustee.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Orly Genger                                                                                                   Case number 19−10926−tmd


6. Bankruptcy clerk's office                      903 SAN JACINTO, SUITE 322                                  Hours open Monday − Friday 8:00
                                                  AUSTIN, TX 78701−0                                          AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone (512) 916−5237
    in this case at this office or online at
    www.pacer.gov. See Court website for
    electronic filing information:                                                                            Date: 7/15/19
    www.txwb.uscourts.gov.


7. Meeting of creditors                           August 15, 2019 at 12:00 PM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Austin Room 1500, Homer
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Thornberry Bldg., 903 San
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Jacinto, Austin, TX 78701


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 10/15/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: boydl                        Page 1 of 1                          Date Rcvd: Jul 15, 2019
                                      Form ID: 309A                      Total Noticed: 11


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 17, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
17809177       +Arie Genger,   19111 Collins Ave.,   Apt. 706,    Sunny Isles, FL 33160-2379
17809178       +Eric Herschmann,   210 Lavaca St., Unit 1903,    Austin, TX 78701-4582
17809180       +Kasowitz, Benson, Torres LLP,   Attn: Daniel Benson, Esq.,     1633 Broadway, 21st Floor,
                 New York, NY 10019-6708
17809181       +Sagi Genger,   c/o John Dellaportas,   Emmt Marvin & Martin LLP,     120 Broadway 32nd Fl,
                 New York NY 10271-3291
17809183       +Zeichner Ellman & Krause LLP,   1211 Avenue of the Americas,    40th Floor,
                 New York, NY 10036-6149

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: eric.taube@wallerlaw.com Jul 16 2019 00:58:03       Eric J. Taube,
                 Waller Lansden Dortch & Davis, LLP,    100 Congress Ave, Suite 1800,    Austin, TX 78701
tr             +EDI: FRSATIJA.COM Jul 16 2019 04:48:00      Ron Satija,   P.O. Box 660208,
                 Austin, TX 78766-7208
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Jul 16 2019 00:59:17
                 United States Trustee - AU12,    United States Trustee,   903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
17809179        EDI: IRS.COM Jul 16 2019 04:48:00      Internal Revenue Service,    P.O. Box 21126,
                 Philadelphia, PA 19114
17809182       +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Jul 16 2019 00:59:16       United States Trustee,
                 903 San Jacinto, Ste. 230,    Austin, TX 78701-2450
                                                                                              TOTAL: 5

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 17, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 12, 2019 at the address(es) listed below:
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 3
